Order entered June 27, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00191-CV

                              BALTASAR D. CRUZ, Appellant

                                            V.

                        JAMES VAN SICKLE, ET AL, Appellees

                                            and

                                   No. 05-13-00561-CV

                              BALTASAR D. CRUZ, Appellant

                                            V.

                        JAMES VAN SICKLE, ET AL, Appellees


                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-09275

                                         ORDER
       Based on a review of the record in these appeals, we CONSOLIDATE, on our own

motion, appellate cause number 05-13-00561-CV into appellate cause number 05-13-00191-CV.

The parties shall now use only cause number 05-13-00191-CV when referencing the appeal.
        In light of the consolidation, we reset the appellate briefing deadlines. We ORDER

appellant to file his brief no later than July 29, 2013. Appellees shall file their brief within thirty

days of the filing of appellant’s brief. Because this is an accelerated appeal and extensions have

been previously granted in this cause, no further briefing extensions will be granted absent

exigent circumstances. Appellant is cautioned that the appeal may be dismissed without further

notice if his brief is not timely filed.




                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE